 Case 2:21-cv-00314-CMR Document 10 Filed 07/14/21 PageID.49 Page 1 of 17




Ben A. Lehavi (Nevada Bar # 14564)
Chad Pace (Nevada Bar #13057)
5940 South Rainbow Boulevard
Las Vegas, Nevada 89118
ben@benslaw.com, chad@benslaw.com
Utah Pro Hac Admission forthcoming

RYAN MERRIMAN (14720)
Bennett Tueller Johnson & Deere, LLC
3165 East Millrock Drive, Suite 500
Salt Lake City, UT 84121-5207
Attorneys for Defendants Trena Sharell Lloyd,
Sharrell’s World, LLC, and William M. Lloyd
Aka Perry Sanders

                        IN THE UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF UTAH


AMBER CHERRINGTON, ANDREW
KENTON, YOUNG ONE UNIVERSITY,
LLC, AMANDA GRAYCE CROSBY,                      DEFENDANT TRENA SHARELL
JENELLE EVANS-EASON, JENNIFER                   LLOYD’S, SHARRELL’S WORLD,
KOCZUR-RICHARDON, FRITZ DREXLER,                LLC’S, AND WILLIAM M. LLOYD AKA
JOSEPH C. ALAMILLA, PLLC, JOSEPH C.             PERRY SANDERS’S
ALAMILLA, and JANE and JOHN DOES 1-             MOTION FOR A MORE DEFINITE
20,                                             STATEMENT AND MOTION TO
                                                DISMISS FOR LACK OF PERSONAL
               Plaintiffs,                      JURISDICTION

vs.
                                                Case No. 2:21-cv-00314
JOHN YATES, TRENA SHARRELL
LLOYD, SHARRELL’S WORLD, LLC,                   Judge Cecilia M. Romero
WILLIAM M. LLOYD aka PERRY
SANDERS, and JANE AND JOHN DOES 1-
20,

               Defendants.




                                     Page 1 of 17
 Case 2:21-cv-00314-CMR Document 10 Filed 07/14/21 PageID.50 Page 2 of 17




       COMES NOW, Defendants Trena Sharell Lloyd, Sharell’s World, LLC, and William M.

Lloyd AKA Perry Sanders (collectively, the “Moving Defendants”), by and through their

undersigned counsel and pursuant to Federal Rules of Civil Procedure 12(e) and 12(b)(2), submit

this Motion for a More Definite Statement and Motion to Dismiss for Lack of Personal

Jurisdiction.

                     RELIEF SOUGHT AND SUPPORTING GROUNDS

       The nine Plaintiffs in this case hale from seven different states and three different time

zones. Collectively, they span most of the continental United States, including plaintiffs from

Florida, North Carolina, Indiana, Utah, and California. They have sued four defendants—John

Yates and the Moving Defendants—who themselves reside in two different states, Nevada and

New York. Plaintiffs have brought ten different causes of action arising from allegedly

defamatory statements. While the general allegations in their Complaint provide some details

about these alleged statements, the ten causes of action are alleged collectively by all nine

Plaintiffs against all four Defendants. Yet the general allegations in the Complaint do not

identify tortious conduct on the part of each Defendant towards each of the Plaintiffs. Indeed,

many of the allegations target conduct or statements made exclusively by Defendant Yates.

       It is far from clear why causes of action brought by plaintiffs in Florida and California

against defendants in New York or Nevada should be heard in the Federal District of Utah. And

that is the primary problem with Plaintiffs’ expansive pleading—without more specifics on

which causes of action apply to which group of plaintiffs and defendants, the Nevada Defendants

are unable to intelligently respond to the pleading on the merits or to identify whether there is a

proper basis for jurisdiction over them in this forum. The Nevada Defendants accordingly ask the



                                        Page 2 of 17
 Case 2:21-cv-00314-CMR Document 10 Filed 07/14/21 PageID.51 Page 3 of 17




Court to enter an order requiring Plaintiffs to file a more definite statement, which specifically

identifies which causes of action are being alleged by each Plaintiff against each Defendant. In

addition, the Moving Defendants ask the Court to dismiss them from this lawsuit for lack of

personal jurisdiction.

                                       RELEVANT FACTS

       Defendant, Trena Sharrell Lloyd, is the host of a popular Youtube.com channel

“Sharrell’s World.” The channel produces talk show style videos which discuss reality television

programming, news of the day, and other topical subjects. Defendant William Lloyd is a frequent

guest on the channel. William’s stage name is Perry Sanders. Hereinafter, TRENA LLOYD,

SHARRELL’S WORLD, LLC, AND WILLIAM LLOYD are collectively referred to as

“Defendants” or “Moving Defendants.”

       Moving Defendants reside and domicile in Nevada. The subject Sharrell’s World videos

are created in Nevada and posted to the internet from Nevada. Defendants have no physical

presence in Utah and have not specifically reached into the jurisdiction. Non-Moving Defendant,

JOHN YATES, is located in New York. See Complaint, ¶ 10 (Dkt. No. 2). Plaintiffs likewise

have no unifying connection to the jurisdiction. Plaintiffs, ANDREW KENTON and

YOUNGONE UNIVERSITY, LLC reside in California. Id. at ¶¶ 2-3. The remaining Plaintiffs

hail from North Carolina, Florida, Utah, Colorado and Indiana. Id.

       The crux of the Complaint avers a convoluted set of facts whereby Non-Moving

Defendant, JOHN YATES (hereinafter “Yates”) made allegedly offensive statements about

Plaintiffs. Id. at ¶¶ 25-118. Plaintiffs claim that Yates insulted or bothered Plaintiff JENNIFER

KOCZUR-RICHARDON throughout 2020 and published comments about her in February,



                                        Page 3 of 17
     Case 2:21-cv-00314-CMR Document 10 Filed 07/14/21 PageID.52 Page 4 of 17




2020. Id. at ¶¶ 25-38. He also insulted Plaintiff Fritz Drexler in Fall, 2020 and published his

biographical information. Id. at ¶¶ 39-44.

         The Complaint sparsely references the Moving Defendants. Plaintiffs allege that the

Moving Defendants appeared in videos which Yates published. Id. at ¶¶ 49, 55. Plaintiffs allege

that Yates later appeared on the Sharrell’s World Youtube.com channel, and all Defendants

discussed Plaintiffs’ government loans. The Complaint does not allege that any specific

Defendant made a false or ill-motivated statement during these April videos. The Complaint also

avers that Defendant TRENA SHARRELL LLOYD (“Lloyd”) opined about her dislike for the

legal profession. She stated that attorneys are all crooks. Lloyd recalled her experience as a

paralegal, stating, “if my attorney was on the phone with a client for five minutes as soon as he

hung up he would say bill her for an hour.” Id. at ¶ 110. The Complaint does not aver this

statement is false, and it does not connect Lloyd’s recollection to any cause of action.

         The balance of the Complaint pertains exclusively to Defendant Yates’s statements. Id. at

¶ ¶ 67-104, 115-118.

                                             ARGUMENT

I.       The Court Should Require Plaintiffs to Make a More Definite Statement.

         A party may move for a more definite statement of a pleading to which a responsive

pleading is allowed but which is so vague or ambiguous that the party cannot reasonably prepare

a response. FRCP 12(e). Although “[m]otions for a more definite statement are generally

disfavored in light of liberal discovery available under the federal ... the standard to be applied is

whether the claims alleged are sufficiently specific to enable a responsive pleading in the form of

a denial or an admission.” Rudder Holding Co., LLC v. Christensen, No. 2:17-CV-00678-DN,



                                        Page 4 of 17
 Case 2:21-cv-00314-CMR Document 10 Filed 07/14/21 PageID.53 Page 5 of 17




2021 WL 1171781, at *3 (D. Utah Mar. 28, 2021) (citing Swimwear Sol., Inc. v. Orlando

Bathing Suit, LLC, 309 F. Supp. 3d 1022, 1044 (D. Kan. 2018) (internal citations omitted).

Allegations which broadly group parties do not permit defendants to prepare a response, and

proper consideration of whether plausible claims for relief have been stated against each

defendant by each plaintiff is impeded. See, e.g., Inception Mining, Inc. v. Danzig, Ltd., No.

2:17-CV-00944-DN, 2018 WL 6247238, at *3 (D. Utah Nov. 29, 2018). In these circumstances,

a more definite statement is necessary. Id.

       In a defamation case, a complaint should allege precisely “what was said or to whom

Defendant published the alleged malicious, untrue and damaging comments.” See, e.g., Nyreen v.

Poet, L.L.C., 2019 WL 4303430 (D.S.D. 2019) (granting a motion for a more definite statement

in response to a defamation complaint that was too vague because it failed to allege "what was

said or to whom Defendant published the alleged malicious, untrue and damaging comments

about Plaintiff's job performance") (internal quotation marks omitted). Specificity is critical

because general insults are not necessarily actionable. Prince v. Peterson, 538 P.2d 1325, 1327–

28 & n. 4 (Utah 1975) (noting that “simply making some general statement about another being a

crook, or even using profanity against [another] in a general way, may not be actionable ...

depend[ing] on the circumstances”).

       Timeframes are likewise critical. See, e.g., Wright v. Boys and Girls Clubs of the

Lowcountry, 2013 WL 3229719, *2 (D.S.C. 2013) (granting defendant's motion for a more

definite statement on defamation claim and ordering plaintiff to provide time frames and

audiences of the allegedly defamatory statements), also see Tsimpedes v. Martin, 2006 WL

2222393, *5 (E.D. Va. 2006) (ordering plaintiff to submit a more definite statement about



                                        Page 5 of 17
 Case 2:21-cv-00314-CMR Document 10 Filed 07/14/21 PageID.54 Page 6 of 17




allegedly false communications because "there is no indication whatsoever as to dates,

recipients, or contents of the other communications").

       Collectively, each plaintiff must identify what was said about each defendant, when each

defendant made the statement, and to whom each defendant published the purported defamatory

statement. If a defamation complaint improperly groups parties or does not include the precise

statement, then each defendant cannot ascertain whether each paragraph contains a plausible

allegation against him.

           A. The Complaint is Too Vague to Permit Each Defendant to Properly Respond

       Post-Twombly, Rule 8 pleading standards do not allow a complaint to merely lump

multiple defendants together. A plaintiff must differentiate allegations when suing more than one

defendant to plead a sufficiently plausible allegation which informs each defendant separately of

the allegations against him. Despite this legal premise, Plaintiffs assert a host of collective

allegations against Defendants without any regard for their legal independence from one another.

       1. First Cause of Action Does Not Identify a Single Defendant, Plaintiff, Nor
          Defamatory Statement

       Plaintiffs collectively allege defamation against all Defendants. Plaintiffs make these

allegations in the broadest strokes possible. For example, Complaint paragraph 124 alleges,

“Defendants published multiple statements concerning the Plaintiffs that were felony offenses,

were false, and were made recklessly.” This bare restatement of the elements of the offense

leaves much to be desired. Paragraph 124 baldly avers that all Defendants defamed all Plaintiffs

at an unspecified time with unspecified statements and publications. The prior paragraph

incorporates paragraphs 1-122 by reference. Defendants cannot distill a concrete allegation from

the 20 incorporated pages. Plaintiffs could not sweep with broader strokes.


                                        Page 6 of 17
 Case 2:21-cv-00314-CMR Document 10 Filed 07/14/21 PageID.55 Page 7 of 17




       2. Second Cause of Action Does Not Allege a Single Plaintiff has an Actionable Claim
          Against an Individual Defendant

       Plaintiffs plead their second cause of action, “False Light,” in the same manner as the

first. Paragraph 149 avers:

       149. Defendants have publicly released and published (doxed) the Plaintiffs, their
       personal information, and their images concerning the Plaintiffs that placed Plaintiffs
       before the public in a false light and should be subject to liability for invasion of
       Plaintiffs’ privacy.

This breadth of this allegation precludes any individual defendant from ascertaining its

plausibility. Paragraph 149 alleges nothing more than “all plaintiffs have a cause of action

because all defendants’ conduct constitutes the elements of the offense.” Also problematically,

the second cause of action does not include any timeline. It does not allege any time, place, or

manner of publication. While Plaintiffs incorporate paragraphs 1 through 147 by reference, these

allegations do not identify tortious conduct by the Moving Defendants against each of the

Plaintiffs. Yet, Plaintiffs appear to claim that each Moving Defendant has portrayed each

Plaintiff in a False Light. The Moving Defendants have no obligation to re-manufacture the first

21 pages of the Complaint into a cohesive cause of action. FRCP 8 and 12(e) place the burden

upon Plaintiffs to provide notice to each Defendant with short, succinct, plausible allegations. A

more definite statement is needed.

       3.      Third Cause of Action is Impermissibly Vague

       Much like the first two claims, the third cause of action for “Invasion of Privacy/Intrusion

Upon Seclusion” does not identify a single Plaintiff’s claim against an individual Defendant.

Instead, this cause of action again broadly lumps all Plaintiffs together against all Defendants as

a group. The allegations do not include any time, place, or manner of publication. There is no



                                       Page 7 of 17
 Case 2:21-cv-00314-CMR Document 10 Filed 07/14/21 PageID.56 Page 8 of 17




timeline provided in the third cause of action. The precise statement is entirely absent. Paragraph

160 lists a series of insulting words, but it does not allege that any Defendant insulted any

Plaintiff. The bare lists of insults do not provide requisite notice to Defendants. It is disconnected

from any specific statement, making it impossible for the Moving Defendants to determine how

Plaintiffs can claim that they invaded each of the individual nine Plaintiff’s privacy. This cause

of action is impermissibly vague, and a more definite statement is needed.

   4. Fourth Cause of Action is Ambiguous and Indeterminate

       The fourth cause of action is captioned “punitive damages.” As a threshold matter,

damages are not a cause of action. Damages are a result of liability, and liability is a legal

conclusion following a proven cause of action. Even forgiving this incongruity, the damages

cause of action is indeterminately broad. Defendants and Plaintiffs are again both broadly

lumped together. There is no timeline. Plaintiffs, as a group or individually, do not connect the

alleged damages to any cause of action, facts, or timeline. In contrast, the entirety of the

Complaint is incorporated by reference. A more definite statement is needed so that Defendants

may meaningfully respond. Each Plaintiff must present a plausible case for punitive damages

against each Defendant such that each can individually respond.

   5. The Fifth through Ninth Causes of Action are Also Impermissibly Vague

       The Complaint continues in the above-described fashion through the fifth, sixth, seventh,

eighth, and ninth causes of action. All Plaintiffs allege that all Defendants engaged in slander per

se, misappropriated a right to publicity, intentionally interfered with prospective economic

relationships, participated in a civil conspiracy, and harassed all Plaintiffs. These five causes of

action are entirely devoid of any timeline. None allege a specific statement made by any



                                        Page 8 of 17
 Case 2:21-cv-00314-CMR Document 10 Filed 07/14/21 PageID.57 Page 9 of 17




individual Defendant. The Complaint lists the elements of each cause of action, but it never

connects specific conduct from particular Moving Defendants to the essential elements of its

claims. Plaintiffs do not allege that any specific statement damaged an individual Plaintiff.

       In sum, the allegations amount to nothing more than, “all defendants committed all

elements of the offense against all plaintiffs.” Defendants simply cannot respond meaningfully

without a more definite statement.

   6. Complaint Ignores Corporate Formalities

       Plaintiffs fail to appreciate the legal presumption that each individual Defendant and

corporate Defendant SHARRELL’S WORLD, LLC are separate and independent legal entities.

See Lodges at Bear Hollow Condo. Homeowners Ass'n, Inc. v. Bear Hollow Restoration, LLC,

2015 UT App 6, 344 P.3d 145 (noting that ordinarily, a corporation is regarded as a legal entity,

separate and apart from its owners). Absent any factual or legal averments to challenge this legal

premise, Plaintiffs’ collective allegations against the Defendants are lacking.

       Plaintiffs simply group or lump the Defendants together under a perceived umbrella of

liability. There are no factual allegations or legal theories which differentiate each party and/or

their purported liability. For example, Plaintiffs have not alleged alter ego, reverse veil piercing

theories, or agency theory. Further still, Plaintiffs have not alleged that either individual

Defendant, Trena Sharrell Lloyd or William Lloyd, is the owner of Defendant SHARRELL’S

WORLD, LLC. There are no allegations whatsoever that would unify any single Defendant’s

liability with another Defendant’s conduct. Thus, each Defendant cannot individually assess an

allegation against him. The Complaint is impermissibly vague.




                                         Page 9 of 17
 Case 2:21-cv-00314-CMR Document 10 Filed 07/14/21 PageID.58 Page 10 of 17




   II.      The Court Should Dismiss Claims Brought by All Non-Utah Plaintiffs for Lack
            of Personal Jurisdiction.

         As noted above, nine different Plaintiffs residing in six different states have all sued the

Moving Defendants for ten different causes of action. Yet only three of the Plaintiffs reside in

Utah—Joseph C. Alamilla, PLLC, Joseph C. Alamilla, and Amber Cherrington. See Complaint,

¶¶ 1–8 (Dkt. No. 2). According to the Complaint, the rest of the Plaintiffs reside in California,

Colorado, Indiana, North Carolina, and Florida (the “Non-Utah Plaintiffs”). Id. There is no

constitutional basis for these claims to be heard in Utah, as the Non-Utah Plaintiffs have not

pleaded any connection between their claims and the Moving Defendants’ alleged contact with

Utah.

         Ordinarily, determining whether a court has personal jurisdiction over a defendant

involves a three-part inquiry under the forum state’s long-arm statute and the United States

Constitution. First Mortg. Corp. v. State St. Bank & Tr. Co., 173 F. Supp. 2d 1167, 1173 (D.

Utah 2001); see Utah Code Ann. § 78B-3-205. But because Utah’s long-arm statute requires

district courts to apply it “so as to assert jurisdiction over nonresident defendants to the fullest

extent permitted by the due process clause,” see Utah Code Ann. § 78B-3-201(3), the “personal

jurisdiction analysis is . . . a single due process inquiry,” Old Republic Ins. Co. v. Continental

Motors, Inc., 877 F.3d 895, 903 (10th Cir. 2017); ClearOne Communications, Inc. v. Bowers,

643 F.3d 735, 763 (10th Cir. 2011).

         Under the Due Process Clause of the Fourteenth Amendment, a litigant is subject to a

court’s jurisdiction if it has “certain minimum contacts” with the forum state “such that the

maintenance of the suit does not offend traditional notions of fair play and substantial justice.”

International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). Personal jurisdiction may be


                                         Page 10 of 17
 Case 2:21-cv-00314-CMR Document 10 Filed 07/14/21 PageID.59 Page 11 of 17




either general or specific. If a defendant’s contacts with the forum state are “continuous and

systematic,” the defendant “is subject to general jurisdiction” in that state even if the suit is

unrelated to the defendant’s contacts. Trierweiler v. Croxton and Trench Holding Corp., 90 F.3d

1523, 1533 (10th Cir. 1996). In contrast, to support an exercise of specific personal jurisdiction,

the plaintiff’s “cause of action” must “relat[e] to the party’s contact with the forum state.” Old

Republic, 877 F.3d at 904. When evaluating the jurisdictional allegations in a complaint, the

Court must “accept as true well-pleaded allegations in the plaintiff’s complaint so long as they

are not contradicted by affidavit.” Melea, Ltd. v. Jawer SA, 511 F.3d 1060, 1065 (10th Cir.

2007)). But the Court can—and, indeed, must—disregard conclusory allegations or “[l]egal

conclusion[s]” and opinions “couched as facts.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Here, Plaintiffs cannot establish general jurisdiction over the Moving Defendants in Utah.

The jurisdictional allegations against the Moving Defendants are sparse. Plaintiffs apparently

concede that the moving defendants are domiciled in Nevada. See Complaint, ¶¶ 11–13 (Dkt.

No. 2). But they offer legal conclusions that Moving Defendants somehow have “continuous and

systematic minimum contacts” with Utah based on the “online content” that Moving Defendants

distribute. Id. ¶ 21. The Court should not accept these conclusory legal assertions because there

are no supporting factual allegations to support them. See S. Disposal, Inc. v. Texas Waste, 161

F.3d 129, 1262 (10th Cir. 1998). Establishing the “continuous and systematic” contacts

necessary for general personal jurisdiction requires that a business have a permanent presence in

the forum state—“ke[eping] an office, maintain[ing] the company’s files, and overs[eeing] the

company’s activities” from the forum state. See Daimler AG v. Bauman, 571 U.S. 117, 130

(2014). In other words, the nature of the contacts must be so extensive “as to render [the



                                        Page 11 of 17
 Case 2:21-cv-00314-CMR Document 10 Filed 07/14/21 PageID.60 Page 12 of 17




defendant] essentially at home in the forum State.” Monge v. RG Petro-Machinery (Grp.) Co.

Ltd., 701 F.3d 598, 614 (10th Cir. 2012). Plaintiffs do not identify any such contacts in their

Complaint. They allege that the Moving Defendants broadcasted on YouTube Live once on April

20, 2021, and again on April 23, 2021, where they made statements about the three Utah

Plaintiffs. See Complaint, ¶¶ 105–14 (Dkt. No. 2). Other than that, they do not identify any

connection between the Moving Defendants and Utah. This falls well short of establishing that

the Moving Defendants have a continuous and systematic presence in Utah. And without general

jurisdiction, the Non-Utah Plaintiffs must establish that this court has specific jurisdiction to

entertain their claims against the Moving Defendants.

          Plaintiff cannot establish specific jurisdiction as to the Non-Utah Defendants’ claims

either. As noted above, specific jurisdiction applies only to those claims that “relat[e] to the

party’s contact with the forum state.” Old Republic, 877 F.3d at 904. Statements made from

Nevada about Plaintiffs residing in California, Colorado, Indiana, North Carolina, and Florida

have no discernible connection to Utah. Because there is no connection between the alleged

contacts Moving Defendants have with Utah and the claims brought by any of the Non-Utah

Plaintiffs, the Non-Utah Plaintiffs’ claims against the Moving Defendants must be dismissed for

lack of personal jurisdiction.

   III.      The Court Lacks Personal Jurisdiction for the Utah Plaintiffs’ Claims as Well.

          Finally, there are also insufficient allegations in the Complaint to establish personal

jurisdiction over Moving Defendants for even the Utah-based causes of action. In analyzing the

sufficiency of the defendant’s contacts, the Supreme Court has cautioned that the “relationship

must arise out of contacts that the defendant himself creates with the forum State.” Walden v.



                                         Page 12 of 17
 Case 2:21-cv-00314-CMR Document 10 Filed 07/14/21 PageID.61 Page 13 of 17




Fiore, 571 U.S. 277, 284 (2014). Contacts “between the plaintiff (or third parties) and the forum

State” are insufficient if they are the only link between the defendant’s conduct and the forum.

Id. at 284–85. In other words, the “plaintiff cannot be the only link between the defendant and

the forum,” and a defendant cannot be subjected to personal jurisdiction on the basis of “random,

fortuitous, or attenuated contacts he makes by interacting with other persons affiliated with the

State.” Id. at 285, 286.

        The Tenth Circuit has also noted a “basic problem with relating” activities such as “web

site hosing, internet posting, and mass emailing” to traditional personal jurisdiction precedent.

See Shrader v. Biddinger, 633 F.3d 1235, 1240 (10th Cir. 2011). Because the “internet operates

in every state regardless of where the user is physically located,” myopically analyzing where the

posted content has been accessed or is available could “render[] the territorial limits of personal

jurisdiction meaningless.” Id. In other words, if the Court “were to conclude as a general

principle that a person’s act of placing information on the internet subjects that person to

personal jurisdiction in each State in which the information is accessed, then the defense of

personal jurisdiction . . . would no longer exist. The person placing the information on the

Internet would be subject to personal jurisdiction in every state.” Id. (quoting ALS Scan, Inc. v.

Digital Serv. Consultants, Inc., 293 F.3d 707, 712 (4th Cir. 2002).

        For that reason, the Tenth Circuit has held that “posting allegedly defamatory comments

or information on an internet site does not, without more, subject the poster to personal

jurisdiction wherever the posting could be read (and the subject of the posting may reside).” Id.

at 1241. Rather, there must be some indication beyond the allegedly defamatory post that “a

defendant deliberately directed its message at an audience in the forum state and intended harm



                                       Page 13 of 17
 Case 2:21-cv-00314-CMR Document 10 Filed 07/14/21 PageID.62 Page 14 of 17




to the plaintiff occurring primarily or particularly in the forum state.” Id. Allegedly defamatory

postings “may give rise to personal jurisdiction if they are directed specifically at a forum state

audience or otherwise make the forum state the focal point of the message.” Id. at 1244.

       The allegations in Plaintiffs’ Complaint fall short of this standard. When describing the

Moving Defendants’ allegedly defamatory statements, Plaintiffs do not allege any express

aiming at a Utah audience. Instead, they claim “Defendant Lloyd alleged that Plaintiff

Cherrington,” a Utah Plaintiff, “was posting nude photographs” and “running a hate page

against” another person. See Complaint, ¶ 106 (Dkt. No. 2). They also allege that “Defendant

Lloyd reported on her YouTube Live that children were being threatened by Plaintiffs” without

specifying which Plaintiffs Lloyd allegedly referred to. None of these comments are specifically

directed at a Utah audience or make Utah the focal point of the message. Underscoring that point

are allegations that “on the same broadcast Defendant Lloyd stated that Plaintiff Crosby” (a

Colorado resident) “and Plaintiff Cherrington forced Jihoon to go along with the lawsuits and

threatened him.” Id. ¶ 108. While Plaintiffs allege that “Defendant Lloyd further recommended

that Jihoon or anyone associated with his case should file a [b]ar complaint with the Utah State

Bar Association,” Plaintiffs allege that these statements were also made during the same

YouTube Live broadcast where Defendant Lloyd allegedly referred to “Plaintiff Crosby,” who

resides in Colorado. Id. ¶¶ 110–14.

       In sum, Plaintiffs allege, at most, that one of the Moving Defendants—Defendant

Lloyd—made online comments about Plaintiffs who live in Utah. But the U.S. Supreme Court

has made clear that a plaintiff cannot be the only connection between the defendant and the

forum state. And allegedly defamatory statements about a forum resident, without more, is



                                       Page 14 of 17
 Case 2:21-cv-00314-CMR Document 10 Filed 07/14/21 PageID.63 Page 15 of 17




insufficient to establish personal jurisdiction. For all these reasons, the Court should dismiss the

Moving Defendants from this case for lack of personal jurisdiction.

                                           CONCLUSION

       In summary, the vagueness of the complaint warrants a more definite statement. All ten

cause of action merely reiterate offense elements. The allegations never iterate a single case fact.

Each cause of action incorporates the Complaint’s preceding 20+ pages, but it is not Defendants’

responsibility to divine a plausible, factually supported, cause of action from Plaintiffs’ shotgun

pleading. The Complaint’s statement of facts reaches across parties in California, Colorado,

Indiana, Florida, Nevada, New York, North Carolina, and Utah. The disconnected Plaintiffs

make allegations spanning time frames and locations, but each cause of action lumps all the

Plaintiffs and Defendants together. The ten causes of action do not, even once, identify a single

party. Likewise, no cause of action individually identifies the New York, Nevada, corporate, nor

natural Defendants. These varying parties are lumped together under a perceived umbrella of

liability, but the Complaint does not include any veil piercing or agency theory which would

cross the individual Defendants’ liabilities. The moving Defendants simply cannot respond

meaningful without a more definite statement. Finally, Plaintiffs have failed to plead sufficient

facts to establish personal jurisdiction over the Moving Defendants. The Court should enter an

order either dismissing the Moving Defendants from this case, or at a minimum, require

Plaintiffs to file a more definite statement of their claims.




                                        Page 15 of 17
Case 2:21-cv-00314-CMR Document 10 Filed 07/14/21 PageID.64 Page 16 of 17




    DATED this 14th day of July, 2021.

                                                BEN’S LAW

                                                /s/ Chad Pace        ____________
                                                CHAD PACE, ESQ.
                                                State Bar of Nevada #13057
                                                Utah Pro Hac Admission forthcoming

                                                BENNETT TUELLER JOHNSON & DEERE

                                                /S/ Ryan M. Merriman
                                                Ryan M. Merriman
                                                Attorneys for Moving Defendants




                                Page 16 of 17
 Case 2:21-cv-00314-CMR Document 10 Filed 07/14/21 PageID.65 Page 17 of 17




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 14th day of July, 2021, a true and correct copy of DEFENDANT

TRENA SHARELL LLOYD’S, SHARRELL’S WORLD, LLC’S, AND WILLIAM M.

LLOYD AKA PERRY SANDERS’S MOTION FOR A MORE DEFINITE STATEMENT

AND MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION was served by

the method indicated below, to the following:

          Rex L. Bray                                ( )   U.S. Mail, Postage Prepaid
          LAW OFFICE OF REX L. BRAY, P.C.            ( )   Hand Delivered
          9557 S. 700 E., Suite 101                  ( )   Overnight Mail
          Sandy, Utah 84070                          ( )   Facsimile
          rexbray@hotmail.com                        (X)   E-Filed
          Attorney for Plaintiffs                    ( )   E-Mailed

          Ben Lehavi                                 ( )   U.S. Mail, Postage Prepaid
          Chad Pace                                  ( )   Hand Delivered
          BEN’S LAW                                  ( )   Overnight Mail
          5940 South Rainbow Blvd.                   ( )   Facsimile
          Las Vegas, Nevada 89117                    ( )   E-Filed
          ben@benslaw.com                            (X)   E-Mailed
          chad@benslaw.com
          Attorneys for Defendants Trena Sharell
          Lloyd, Sharrell’s World, LLC, and
          William M. Lloyd Aka Perry Sanders
          (Utah Pro Hac Admission forthcoming)
                                                 /s/ Kenzie Dunn




                                     Page 17 of 17
